This cause came on for further consideration upon the filing of an application for stay of suspension and placement on probation by respondent, Gregory M. Kostelac, a.k.a. Gregory Michael Kostelac, Attorney Registration No. 0018124, last known address in Columbus, Ohio.
The court coming now to consider its order of December 31, 1997, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years with eighteen months to be stayed on condition, finds that respondent has substantially complied with that order. Therefore,
IT IS ORDERED by the court that the final eighteen months of the two-year’ suspension be, and are hereby, stayed and that respondent Gregory M. Kostelac, a.k.a. Gregory Michael Kostelac, be placed on monitored probation for a period of eighteen months under the supervision of relator, Columbus Bar Association.
IT IS FURTHER ORDERED by the court that pursuant to Gov.Bar R. V(9), relator, Columbus Bar Association, shall appoint an attorney to monitor respondent’s compliance with the terms of his probation and, further, that relator shall file with the Clerk of this court on or before thirty days from the date of this order, the name of the monitoring attorney.
IT IS FURTHER ORDERED that at the end of the monitored probationary period, relator, Columbus Bar Association, shall file a report with the Clerk of this court indicating whether respondent has complied with the terms of the monitored probation.
IT IS FURTHER ORDERED that respondent shall keep the Clerk, Disciplinary Counsel, relator, and the monitoring attorney advised of any change of address where respondent may receive communications.
IT IS FURTHER ORDERED that at the end of the probationary period, respondent may apply for termination of probation. It is further ordered that respondent’s probation shall not be terminated until (1) he applies for termination of probation in accordance with Gov.Bar R. V(9) and meets the requirements of having his probation terminated; (2) he complies with this and all other orders issued by this court; (3) he complies with the Supreme Court Rules for the Government of the Bar of Ohio; (4) relator files a report with the Clerk’s Office of this court indicating that respondent has complied with the terms and conditions of his monitored probation; and (5) this court enters an order terminating his probation.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.